    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 1 of 9 PageID #:645




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 TERRIER MEDIA BUYER, INC., d/b/a COX
 MEDIA GROUP                                         No. 20 C 583
           Plaintiff,
                                                     Judge Thomas M. Durkin
       v.

 DISH NETWORK, L.L.C.,

              Defendant.


                         MEMORANDUM OPINION AND ORDER

      Terrier Media Buyer, Inc. sued DISH Network for copyright infringement.

DISH moved to dismiss. R. 36. DISH’s motion is granted.

                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 2 of 9 PageID #:646




550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                    Background

      In June 2018, DISH Network and Northwest Broadcasting, Inc. entered into

an agreement that permitted DISH to retransmit various local television stations to

its subscribers (the “Northwest Retransmission Agreement”). R. 35 ¶ 19. The

Northwest Retransmission Agreement included an “After-Acquired Stations”

provision. Id. ¶ 20. That provision provides that any broadcast station acquired by

Northwest or its affiliates would be governed by the Northwest Retransmission

Agreement notwithstanding any other retransmission agreement the station had

with DISH. Id.

      On December 17, 2019, Terrier Media Buyer acquired Northwest’s parent

company NBI Holdings, and NBI subsequently acquired 13 local television stations

from Cox Enterprises (the “Cox stations”). Id. ¶¶ 21-22. 1 The Cox stations had

previously been governed by a separate retransmission agreement with DISH (the

“Cox Retransmission Agreement”). Id. ¶ 24. The Cox Retransmission Agreement


1The order in which these acquisitions closed is the subject of much dispute in the
related case pending before this Court, DISH Network L.L.C. v. Cox Media Group,
LLC et al., 20-cv-570 (N.D. Ill.). For purposes of this motion, the Court accepts the
version of events detailed in Terrier’s complaint.


                                          2
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 3 of 9 PageID #:647




included a “Station Change in Control” provision that provided for the termination of

the Agreement if the Cox stations became governed by a different retransmission

agreement. Id. Under that provision and the Northwest Retransmission Agreement’s

After-Acquired Stations provision, the Cox stations became subject to the Northwest

Retransmission Agreement and the Cox Retransmission Agreement terminated. Id.

¶¶ 23-25.

      The Northwest Retransmission Agreement was to expire on December 31,

2019. Id. ¶ 26. After several extensions during the parties’ negotiations regarding the

rates DISH would have to pay in a new retransmission agreement, the Northwest

Retransmission agreement expired at 7:00 p.m. on January 18, 2020. Id. As of that

time, Terrier withheld its consent for DISH to retransmit the Cox stations. Id.

      On January 15, 2020, DISH obtained a temporary restraining order ex parte

in Illinois state court that enjoined Terrier from prohibiting DISH from

retransmitting the Cox stations. Id. ¶ 27. After hearing argument from the parties

several days later, the state court entered an order on January 24 extending the TRO

against Terrier. Id. ¶ 28. 2 On the same day that order was issued, Terrier filed this

copyright infringement lawsuit. Id. ¶ 30. Terrier also sent a letter to DISH stating

that any retransmission of the Cox stations after the January 18 expiration of the

Northwest Retransmission Agreement is a knowing and willful infringement of the

copyrights of that television programming. Id. ¶ 32. DISH continued to retransmit


2Also on January 24, Terrier removed the case to federal court. At a status hearing
on February 20, the parties agreed to extend the TRO. See 20-cv-570, R. 60. This
Court subsequently denied DISH’s motion for a preliminary injunction and dissolved
the TRO. See R. 129.


                                          3
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 4 of 9 PageID #:648




the Cox stations after the expiration of the Northwest Retransmission Agreement.

Id. ¶¶ 31, 34. DISH moved to dismiss Terrier’s copyright infringement claim.

                                       Analysis

      To state a claim for copyright infringement, Terrier must allege two elements:

“(1) ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original.” Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 760 (7th

Cir. 2016) (quoting Peters v. West, 692 F.3d 629, 632 (7th Cir. 2012)). DISH does not

contend that Terrier has failed to adequately allege those elements. Rather, DISH

argues that it has a valid license to retransmit Terrier’s copyrighted works. The

existence of a license is an affirmative defense to a claim of copyright infringement.

Id. at 761 (quoting I.A.E., Inc. v. Shaver, 74 F.3d 768, 775 (7th Cir. 1996)). Generally,

“[c]omplaints need not anticipate or plead around affirmative defenses.” Leavell v.

Kieffer, 189 F.3d 492, 494 (7th Cir. 1999) (citing Gomez v. Toledo, 446 U.S. 635, 640

(1980)). However, a motion to dismiss based on an affirmative defense may be granted

when “the allegations of the complaint itself set forth everything necessary to satisfy

the affirmative defense[.]” United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005).

      The sole issue here is whether DISH had consent to retransmit the Cox

stations. Section 122 of the Copyright Act establishes a statutory license for satellite

carriers to retransmit copyrighted programming embedded in a television broadcast

station’s signal into the station’s local market. 17 U.S.C. § 122(a)(1). However, the

license is conditioned upon satellite carriers’ compliance “with the rules, regulations,

or authorizations of the Federal Communications Commission governing the carriage




                                           4
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 5 of 9 PageID #:649




of television broadcast station signals.” Id. § 122(a)(1)(B). FCC rules prohibit

multichannel    video   programming     distributors   (“MVPDs”)     like   DISH    from

retransmitting a station’s signal without the broadcaster’s consent. See 47 C.F.R. §

76.64; 47 U.S.C. § 325(b). If a satellite carrier retransmits local broadcast signals

without consent in violation of the FCC’s rules and regulations, it cannot avail itself

of the statutory license and is liable for copyright infringement. 17 U.S.C. 122(d).

      DISH argues that it is clear from the face of the TRO, which Terrier references

in the complaint, that it had consent to retransmit the Cox stations. R. 21-2 ¶ 2. 3 The

Court finds this argument persuasive. The complaint alleges that Terrier began

withholding its consent to retransmit the Cox stations on January 18, 2020. But the

TRO, which was entered January 15, states that the Cox Retransmission Agreement

remains “in full force and effect until further order of this Court.” Id. Because the Cox

Retransmission Agreement gave DISH consent to retransmit the Cox stations, see R.

35 ¶ 24, and the TRO expressly kept that agreement in full force and effect, DISH

had consent to retransmit the stations during the period in which Terrier alleges

copyright infringement.

      Terrier argues that the TRO was not intended to prevent it from seeking

copyright damages. To support its position, Terrier points to paragraph 5 of the TRO,

which states that: “[t]his Order does not prevent any Defendant [including Terrier]



3 The Court may consider the TRO and the TRO hearing transcript without
converting DISH’s motion to dismiss into a motion for summary judgment both
because they are matters of public record and because they are critical to the
complaint and referred to in it. See Geinosky v. City of Chicago, 675 F.3d 743, 746 n.1
(7th Cir. 2012).


                                           5
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 6 of 9 PageID #:650




from asserting a right to monetary relief for copyright infringement or Plaintiff from

asserting any defenses thereto.” R. 21-2 ¶ 5. This language makes clear that the TRO

does not enjoin Terrier from filing a lawsuit. See also R. 21-9 at 68:9-12 (“I’m not

trying to prevent the defendants from having access to the federal courts or to this

court in the [copyright] counterclaim.”); id. at 34:21-35:5 (Q: “I don’t think, Judge,

that you intended in your TRO to say to the defendants, ‘You don’t have a right to go

to federal court and say, copyright damages.’ I don’t think you intended that --” A:

“You can be assured I didn’t say that, and I would never -- I don’t think it’s enforceable

to begin with, and I would never suggest that. You can do what you want.”). But nor

does the TRO prevent DISH “from asserting any defenses thereto,” including that it

had consent to retransmit the stations because the TRO kept the Cox Retransmission

Agreement in full force and effect.

      Terrier contends that it would be nonsensical for the TRO to permit it to file a

lawsuit but prevent it from arguing DISH lacked consent to retransmit. But the TRO

does not prevent Terrier from making that argument any more than it guarantees it

will be successful. Indeed, while Terrier would have the Court interpret the TRO as

permitting it to recover copyright damages during the TRO’s pendency, the TRO

expressly states that “[t]he court takes no position as to the effect of this Temporary

Restraining Order in any such copyright infringement lawsuit, including one

asserting any claim for damages based on a finding of infringement during the period

of the Temporary Restraining Order.” R. 21-2 ¶ 5 (emphasis added).




                                            6
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 7 of 9 PageID #:651




      Importantly, in granting the TRO, the state court wanted to prevent DISH

from having to choose between stopping its retransmission of the Cox stations or

facing potentially ruinous copyright damages. The court explained that DISH “could

lose the ability to retransmit any broadcasting station signal anywhere due to an

alleged and feared copyright infringement . . . they’d be out of their minds to try and

[retransmit the stations] and risk that kind of a damage because . . . they could lose

up to $250 million plus another $35 million every six months in damages. Damages

for copyright infringement, therefore, could be draconian and affect DISH’s ability to

compete in the marketplace, if at all.” R. 21-9 at 60:18-61:9. If the TRO permitted

Terrier to collect copyright damages during its pendency, it would render

meaningless the court’s reason for granting it.

      Terrier contends that if the TRO prevents it from recovering copyright

damages during its pendency, it would impermissibly “override” its copyright rights

and “exempt DISH from [its] obligations under federal law.” R. 41 at 16. But if DISH

is correct that the Cox Retransmission Agreement remains valid and enforceable (as

reflected in the TRO keeping that agreement in full force and effect), then DISH is

complying with its obligation to get consent to retransmit the stations (and paying

Terrier for that right). R. 21-7 at 18:21-24; R. 21-9 at 13:7-9. Rather, Terrier’s actual

argument appears to be that its copyright rights would be violated if it cannot pursue

damages and the TRO was entered erroneously – that is, the Cox Retransmission

Agreement terminated and so DISH did not have consent to retransmit the Cox

stations during the period the TRO was in effect. But an erroneously entered TRO




                                           7
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 8 of 9 PageID #:652




does not give rise to a separate cause of action for conduct that the TRO permits. See

In re UAL Corp., 412 F.3d 775, 779 (7th Cir. 2005) (“A person injured by the issuance

of an injunction later determined to be erroneous has no action for damages absent a

bond.”) (quoting W.R. Grace & Co v. Rubber Workers, 461 U.S. 757, 770 n.14 (1983));

see also Coyne-Delaney Co., Inc. v. Capital Dev. Bd. of State of Ill., 717 F.2d 385, 393-

94 (7th Cir. 1983). 4 This is for good reason; to permit a party to be sued for relying on

a court order would be a grave miscarriage of justice. In sum, because the TRO

ordered that the Cox Retransmission Agreement remained in full force and effect,

DISH had consent to retransmit the Cox stations during the its pendency. And

because Terrier bases its copyright claim on DISH not having had consent to

retransmit the stations during that period, its claim fails.

                                       Conclusion

       For the reasons stated, DISH’s motion to dismiss [36] is granted.

Nevertheless, it is unclear from the record whether DISH continued to retransmit the

Cox stations after this Court dissolved the TRO. For this reason, Terrier’s claim is

dismissed without prejudice. If Terrier believes it has a claim for copyright damages

outside of the period of the TRO, it may move for leave to file an amended complaint

by October 5, 2020. The motion should attach a redlined comparison between the

current complaint and the proposed amended complaint, and should be supported by



4 The state court did not require DISH to post a bond, see R. 21-9 at 68:16-18, and
Terrier did not raise the issue when that case was removed to federal court. This is
perhaps in part because DISH represents that it has continued to pay Terrier (and
its affiliates) the monthly retransmission fees required under the Cox Retransmission
Agreement while the TRO remained in effect.


                                            8
    Case: 1:20-cv-00583 Document #: 45 Filed: 09/14/20 Page 9 of 9 PageID #:653




a brief of no more than five pages describing how the proposed amended complaint

cures the deficiencies identified here. If no motion is filed by October 5, 2020, the case

will be dismissed with prejudice.

                                                       ENTERED:



                                                       ______________________________
                                                       Honorable Thomas M. Durkin
                                                       United States District Judge

Dated: September 14, 2020




                                            9
